United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                                                            August 8, 2007
                  UNITED STATES COURT OF APPEALS
                                                        Charles R. Fulbruge III
                           FIFTH CIRCUIT                        Clerk


                           No. 07-30072
                         Summary Calendar


                          REBECCA SEROU,

                                             Plaintiff - Appellant,

                              versus

                 S. GUY DELAUP; S. GUY DELAUP PLC,

                                            Defendants - Appellees.


           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (2:05-CV-847)


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     In this diversity action, Rebecca Serou contests the adverse

summary judgment on her legal-malpractice claim against S. Guy

DeLaup and S. Guy DeLaup, PLC.

     In May 2002, Serou’s husband filed a petition for, inter alia,

divorce.   The action was tried in October 2002, and a divorce was

granted that November. Dissatisfied with her representation during


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the proceedings, Serou fired her attorney and retained DeLaup for

any outstanding issues. DeLaup represented Serou from July 2003 to

August 2004; during that time, a written judgment was issued and

the   parties   signed   a    consent   agreement    for   the   division   of

property.

      Serou contends:        DeLaup knew about allegations of domestic

violence and abuse that occurred during her marriage; however, he

did not advise her of her right to file a tort claim against her

ex-husband.     In May 2004, Serou terminated her relationship with

DeLaup.   That August, her newly retained counsel advised her: she

had a tort claim against her ex-husband; but the right to file an

action for it had expired.

      In March 2005, Serou filed this legal-malpractice action

against DeLaup.    She claimed, inter alia:         DeLaup breached a duty

by failing to inform her about her right to file a tort claim

against her ex-husband for personal injury sustained during the

marriage.

      In September 2006, DeLaup moved for summary judgment.             In a

detailed opinion granting such judgment, the district court held:

Serou’s malpractice claim was barred by the one-year statute of

limitations, under Louisiana law.

      Summary judgment is reviewed de novo.                Celotex Corp. v.

Catrett, 477 U.S. 317, 330 (1986).          It is appropriate “if ... there

is no genuine issue as to any material fact and ... the moving


                                        2
party is entitled to a judgment as a matter of law”.             FED. R. CIV.

P. 56(c).

     Under Louisiana law, Serou had one year from the date of the

alleged “act, omission, or neglect”, or one year from the date she

discovered,    or     should   have    discovered,    any   alleged   act   of

malpractice, in which to file a legal-malpractice action.             LA. REV.

STAT. ANN. § 9:5605 (2007);      Dauterive Contractors, Inc. v. Landry

and Watkins, 811 So. 2d 1242, 1251-53 (La. Ct. App. 2002).               Serou

claims that she did not learn of her right to file a tort action

against her ex-husband until August 2004, when she engaged new

counsel; therefore, her action against DeLaup in March 2005 was

within   one   year     from   the    date   she   discovered   the   alleged

malpractice.    As the district court ruled, however, Serou made

numerous claims, both through written correspondence and electronic

mail, of malpractice continuously throughout the course of DeLaup’s

representation of her. Under Louisiana law, “any plaintiff who had

knowledge of facts that would place a reasonable man on notice that

malpractice may have been committed shall be held to have been

subject to the commencement of prescription by virtue of such

knowledge”, even if she asserts a limited ability to evaluate the

facts. Taussig v. Leithead, 689 So. 2d 680, 684 (La. Ct. App. 1997)

(internal citations and quotation marks omitted).            Essentially for

the reasons stated by the district court, Serou was aware of the

facts which formed the basis for her malpractice claim; and,


                                        3
accordingly, that knowledge is sufficient to have triggered the

one-year preemptive period under Louisiana law and, therefore, bar

her claim.

                                                      AFFIRMED




                                4